Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 3-4, 8, 10, 14 & 16-17) and cancellations (claims 5-7, 11-13 & 18-20) filed (12/29/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 14 that includes: 
Claims 1, 8 & 14:
…
“
obtaining a plurality of pictures through photographing, each of the plurality of pictures containing facial information; selecting at least two pictures from the plurality of pictures, and obtaining, according to the facial information of each of the at least two pictures, feature information of a preset facial part in each of the at least two pictures; determining a plurality of target pictures, wherein in response to the feature information of the preset facial part in one of the at least two pictures indicating that the preset facial part is in a preset feature state, the one of the at least two pictures is determined as one target picture; stopping searching for another target picture based on that the number of the plurality of target pictures determined reaches a preset number, the preset number being determined by: obtaining a light sensitivity value used for the photographing, and determining the preset number according to the light sensitive value used for the photographing and a correspondence table, the correspondence table containing a plurality of light sensitivity value ranges and numbers each corresponding to one of the plurality of light sensitivity value ranges, the larger light sensitivity values in one of the light sensitivity value ranges, the larger a number corresponding to the one of the light sensitivity value range, and a number corresponding to one light sensitivity value range containing the light Page 2 of 9U.S. Appl. No. 16/693,961Docket No. 090321.20019 Office Action Responsesensitive value used for the photographing being determined as the preset number; and performing, a multi-frame denoising processing on the plurality of target pictures to obtain an output picture.
”
Regarding dependent claims 2-4, 9-10 & 15-17 these claims are allowed because of their dependence on independent claims 1, 8 & 14 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661